RONEY, Chief Judge,
dissenting in part:
I respectfully dissent from the decision that a nonlawyer personal representative may proceed pro se to litigate a wrongful death action. State laws do not control the question regarding who may take advantage of a federal statutory right to proceed pro se in a federal court. The controlling law in this case is 28 U.S.C.A. § 1654 and federal courts have consistently interpreted this section to prohibit pro se litigation by a nonlawyer in a representative capacity.
It is unquestioned that section 1654 grants to certain litigants the right to “plead and conduct their own cases personally.” To benefit from this statutory grant, however, the party must be litigating an interest which is personal to him. The theoretical underpinning of this requirement is that the party making this choice will be the only person to suffer the consequences if his attempts fail. See Faretta v. California, 422 U.S. 806, 819-20, 95 S.Ct. 2525, 2533, 45 L.Ed.2d 562 (1975) (explaining the basis for granting the Sixth Amendment right to self-representation directly to the defendant).
Four facts are critical in this case. First, Connie C. Reshard appears in this case in her representative capacity only. Second, Reshard’s personal interest in this action derives solely from her status as a survivor of Minnie Lee Reshard. Third, Reshard's personal interest in competently satisfying her fiduciary duty to the Estate of Minnie Lee Reshard as a personal representative is not an issue in this suit. Fourth, the personal interests of the estate, other survivors, and possible creditors will be affected by the outcome. The facts of this case lead overwhelmingly to the conclusion that Reshard will be litigating interests which are not personal to her.
Federal courts have consistently held that nonlawyer litigants may not appear pro se on behalf of corporations, see, e.g., Osborn v. United States Bank, 22 U.S. (9 Wheat.) 738, 824, 6 L.Ed. 204 (1824) (corporations may only appear by attorney) and National Ind. Theatre v. Buena Vista Distribution, 748 F.2d 602, 609 (11th Cir.1984), cert. denied, 471 U.S. 1056, 105 S.Ct. 2120, 85 L.Ed.2d 484 (1985) (section 1654 precludes a nonlawyer sole shareholder from appearing on behalf of a corporation); on behalf of partnerships, see, e.g., Turner v. American Bar Ass’n, 407 F.Supp. 451, 476 (N.D.Tex.1975), but see United States v. Reeves, 431 F.2d 1187 (9th Cir.1970) (allowing action because Alaska law granted each partner a specific right in partnership property); in shareholder derivative suits, see, e.g., Phillips v. Tobin, 548 F.2d 408, 411 (2d Cir.1976), but see Willheim v. Murchison, 206 F.Supp. 733 (S.D.N.Y.1962); on behalf of other class members in class actions, see, e.g., McShane v. United States, 366 F.2d 286 (9th Cir.1966); and on behalf of unincorporated associations or organizations, see, e.g., MOVE Organization v. United States Dept. of Justice, 555 F.Supp. 684, 692-93 (E.D.Pa.1983). The relationships between the groups and legal entities cited above and their nonlawyer representatives are factually similar to the relationship created between a personal representative and the estate by Fla.Stat. Ann. § 768.20. That section merely consolidates the interests of several classes of potential litigants for procedural convenience and avoids piecemeal litigation by allowing all their interests to be litigated at once. See Martin v. United Security Ser*1584vices, Inc., 314 So.2d 765, 767-68 (Fla.1975).
No reported case has been found, in any state or federal court, addressing the precise issue presented here. State courts have consistently held, however, that personal representatives must appear in probate courts through an attorney. See Annotation, Necessity that Executor or Administrator be Represented by Counsel in Presenting Matters in Probate Court, 19 A.L.R.3rd 1104. The exceptions to this general proposition include cases where the services are not in the nature of the practice of law and where personal rights as a personal representative are concerned. Neither of these exceptions appear here. Florida alone provides the additional exception where the personal representative is also the sole beneficiary of the estate and no creditors’ interests are involved. See State ex. rel. Falkner v. Blanton, 297 So.2d 825 (Fla.1974); and In Re Estate of Jeffress, 301 So.2d 25 (Fla.2d DCA 1974). These circumstances are also not present in this case.